Citation Nr: 1442939	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-32 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for cardiomyopathy, to include as secondary to a service-connected delusional disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from October 1983 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying the claims currently on appeal.  

In February 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A written transcript of this hearing has been prepared.  

The issue of entitlement to service connection for cardiomyopathy, to include as secondary to a service-connected delusional disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not suffer from a hearing loss disability for VA purposes.  

2.  The Veteran's tinnitus manifested as a result of noise exposure during active military service.  




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in August 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his/her and VA's respective duties for obtaining evidence.  He was also notified as to how VA determines the appropriate disability rating and effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in September 2009 and January 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained. 

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  However, the Veteran does not suffer from hearing loss, for VA purposes, in either ear.  As such, service connection cannot be established.  

The Veteran's service treatment records reflect that he did not suffer from bilateral hearing loss during military service.  In his report of medical history associated with his May 1996 retirement examination, the Veteran denied having, or ever having, suffered from hearing loss.  Objective testing also revealed pure tone thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
0
LEFT
0
0
10
5
10

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2013).  As such, the Veteran's retirement examination fails to reflect hearing loss.  

Likewise, post-service medical and lay evidence confirms that the Veteran does not presently suffer from hearing loss in either ear.  According to a September 1996 general VA examination report, the Veteran's ears were normal.  The record also contains an April 2009 audiogram.  This revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
N/A
10
LEFT
10
15
20
N/A
20

This evidence reflects that the Veteran was still not suffering from hearing loss, for VA purposes, as of this time.  See id.  

Upon receipt of the Veteran's claim, he was afforded a VA audiometric examination in September 2009.  The Veteran denied any hearing loss as of this time.  In fact, the Veteran endorsed feeling like he could hear better than most people.  Audiometric testing revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
15
LEFT
15
15
15
15
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  Again, this evidence reflects that the Veteran does not suffer from hearing loss for VA purposes.  See id.  The examiner also specifically noted that the Veteran's hearing was clinically normal.  

The record reflects that the Veteran was afforded an additional audiometric examination in January 2010.  The Veteran's claims file was reviewed and it was noted that the Veteran was examined during service in July 1984, March 1993 and May 1996, with no threshold shift.  The Veteran reported that is problem was not that he had hearing loss, but rather, that he heard too much.  He reported that he could hear people from far away.  Audiometric testing revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
0
LEFT
5
5
10
10
5

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear, again reflecting that the Veteran does not suffer from hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The examiner concluded that the Veteran had normal hearing, bilaterally.  

The preponderance of the above evidence demonstrates that service connection for hearing loss is not warranted.  The Veteran presently has normal hearing.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of hearing loss, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Veteran also testified in February 2012 that he had no decreased hearing.  Rather, his hearing was too acute.  This is not a disability for VA purposes.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.

Tinnitus

The Veteran also contends that he is entitled to service connection for tinnitus.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that his tinnitus manifested as a result of noise exposure during military service.  As such, service connection is warranted.  

According to a May 1994 in-service hearing conservation examination report, the Veteran endorsed ringing in his ears.  As such, there is in-service evidence of symptomatology associated with tinnitus.  

Post-service evidence also reflects a current diagnosis of tinnitus.  Upon receipt of the Veteran's claim, he was afforded a VA audiometric examination in September 2009.  The Veteran reported bilateral tinnitus.  He described a history of in-service noise exposure from flight line noise, jet engines, generators and air compressors.  Double hearing protection was provided to the Veteran and worn.  He did not recall any specific instance where something happened and caused his hearing loss or tinnitus.  The Veteran had post-service noise exposure from buffing machines, etching machines and working as a routing machine operator.  The Veteran endorsed a history of ringing/clanging tinnitus bilaterally for the past 48 hours.  He indicated that he first noticed his tinnitus in the left ear while at Moody Air Force Base.  However, aside from having tinnitus four times in the previous week, the Veteran denied any tinnitus since 1994 or 1995 while at Moody Air Force Base.  The examiner noted that since there was no hearing loss, but there was reported tinnitus, this examination would be reviewed for determination if further testing was needed before a final opinion about tinnitus could be rendered.  

The record reflects that the Veteran was afforded an additional VA audiometric examination in January 2010.  The Veteran reported that tinnitus had been present for a long time but that he was unable to report a specific date or circumstance of onset.  He noted that tinnitus would occur a few times daily lasting minutes or less.  The examiner opined that it was less likely than not that the Veteran's current tinnitus manifested as a result of noise exposure while in the military.  There were no in-service complaints of tinnitus.  Furthermore, the audiometric evaluation today was clinically normal - as it was upon separation in 1996.  

The Board finds that the Veteran's tinnitus manifested during military service.  There is evidence of in-service noise exposure, an in-service complaint or ringing in the ears and current evidence of tinnitus to this day.  The Veteran has also reported a long history of tinnitus, testifying in February 2012 that he noticed a buzzing sound during service.  As such, the criteria for service connection have been established.  

As a final matter, the Board notes that the January 2010 VA examiner provided a negative nexus opinion.  However, this was based in part on the lack of in-service complaints of tinnitus.  The evidence clearly reflects a complaint of ringing in the ears in May 1994.  As such, the January 2010 opinion as to the etiology of tinnitus is not probative.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for tinnitus must be denied.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.  

The claim of entitlement to service connection for tinnitus is granted.  


REMAND

Finally, the Veteran contends that he is entitled to service connection for cardiomyopathy, to include as secondary to a service-connected delusional disorder.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A July 2009 VA treatment record confirms a current diagnosis of cardiomyopathy.  The claim was previously denied, in part, because there was no evidence of an in-service complaint involving the heart.  During an April 1998 VA psychiatric examination, however, the Veteran reported developing massive pains in his chest upon enlistment and suffering from this kind of difficulty ever since.  In light of this contention, the Veteran should be scheduled for a VA examination before an appropriate physician to determine whether he suffers from any current disability of the heart that manifested during, or as a result of, active military service, to include as secondary to his service-connected delusional disorder.  

In addition, the most recent record of VA medical treatment associated with this claim is dated February 2011.  Records prepared since this time should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment from the Bay Pines Medical Center prepared since February 2011 should be obtained and associated with the evidence of record.  

2.  The Veteran should be scheduled for a VA medical examination before an appropriate physician to determine whether he suffers from any current disability of the heart related to military service or a service-connected disability.  The claims file and a copy of this remand must be made available for review by the examiner and the report should reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies and identify any current disability of the heart, to include cardiomyopathy.  The examiner is then asked to opine as to whether it is at least as likely as not that any identified disability manifested during, or as a result of, active military service.  In formulating an opinion, the examiner must consider and discuss the Veteran's reports of in-service chest pain.

If it is determined that it is less likely than not that he suffers from a current disability of the heart due to military service, then the examiner should opine as to whether it is at least as likely as not that any current disability of the heart is secondary to a service-connected delusional disorder.  

In formulating the above opinions, the examiner must provide a complete rationale.  

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


